Title: To John Adams from Rev. Zabdiel Adams, 24 August 1792
From: Adams, Rev. Zabdiel
To: Adams, John



Sir—
Lunenburg August 24th 1792—

Mr: L’Abbé De Mably’s Observations upon the History of France, which you long since loaned to me, I have now sent returned by my son; & thank you for the use of them. My son has had thoughts of Studying Law; & from an Uncle of his has receeived an invitation to study with him at Halifax in Nova Scotia. Could he continue there 2 years, & then finish his Clerkship in Some office in this part of the world, & be introduced to the practice in this or some other of the united States; it would be pleasing, as it would  expence. But of this I am unn. If you are at leisure & would give him your opinion & advice relative to this matter, I shall be much obliged to you. He fluctuates in his mind between the Study of Physick & the Law. To enter either is attended with difficulty. Divinity is more within his reach; but to this he has no inclination, that I can percieve. If you will permit him to consult yourself on this subject it will be gratefully receivd by your friend & humble Servant—

Zabdiel Adams